Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
FINAL ACTION
This action is in response to applicant’s submittal made on 11/30/2020. Claims 15, 20 and 25 are amended. Claim 23 is cancelled.  Claims 15-22 and 24-29 are new and pending.
Response to Arguments
Examiner’s Remarks – Specification Objection (Title)
	The examiner withdraws the objection to applicant’s title in view of applicant’s newly amended title. 
Examiner’s Remarks  - 35 USC § 103 – Independent claim 15 
The examiner notes that the applicant has amended independent claim 15 to recite the following: “wherein the processed target message comprises the target data including the integrity protected and encrypted data, and the processed target message comprises the unencrypted data”. The examiner notes that the applicant now alleges a deficiency on the part of the prior art. First the examiner notes the example the examiner relied upon to interpret applicant’s newly amended claim limitation. The examine contends that the applicant states in paragraph 0069 the following: “For example, when the target message is a Hypertext Transfer Protocol (HTTP) message that transmits video data, data carried in an unprotected area of the HTTP message may be data that indicates a service type transmitted in the HTTP message (which is a "video" type herein), data carried in an integrity protection 
Examiner’s Remarks  - 35 USC § 103 – Independent claim 20
The examiner notes that applicant has amended independent claim 20 further narrow it previously claim scope. The examiner notes that Bianco teaches in column 5, line 40-50 the following: “the control field, as well as other control data such as priority, throughput and type of service. The PT processor 32 then looks up this control data in the mapping table 26 to determine the pointer associated with the control data”. The examiner notes that Bianco indicates the type of service is part of the control data. The examiner further notes that Bianco uses the information in the control data to find a pointer to help (i.e., optimizes) with the data handling.  See rejection below. 
Examiner’s Remarks  - 35 USC § 103 – Independent claim 25 
The examiner notes that the applicant has amended independent claim 25 to recite the following: “the unencrypted data indicates a service type of the target message and causing the network 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16, 18-21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco (US Patent No. 5,386,471) in view of Abraham et al. (US Patent Publication No. 2014/0064487 and Abraham hereinafter) and further in view of Klemets (US Patent Publication No. 2005/0262187).

As to claim 15, Bianco teaches  method, comprising: 
receiving, by a network side device, a target message sent by a first device (See figure 1, figure element 3), 
wherein the target message carries target data (i.e., …teaches in column 6, lines 19-25 the following: “the CT processor 20 accepts an encrypted message from a network device”), 

the target message comprises an unencrypted portion and an integrity protection encryption portion (i.e., …teaches in column 6, lines 19-25 the following: “accepts an encrypted message from a network device on the cipher text side 16 of the cryptographic boundary 12 by reading the unencrypted appended control field, the CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34”.), 
the unencrypted portion carries unencrypted data (i.e., …teaches in column 6, lines 30-40 the following: “CT processor 20 receives a message on the cipher text side 16 which is not encrypted (i.e., the message does not contain sensitive data)”.), 
performing, by the network side device, service processing on the target message to form a processed target message (i.e., …teaches in column 6, lines 25-35 the following: “CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34. The crypto processor 34 decrypts the entire message and transfers this message to the PT processor 32. Once the entire message is decrypted, the control field containing the destination address is intelligible or readable by the PT processor 32 which then transfers this message to the appropriate plain text device on the plain text side 14 of the cryptographic boundary 12.”), 
wherein the service processing on the target message is performed based on the unencrypted data carried in the unencrypted portion of the target message (i.e., …teaches in column 6, lines 25-35 the following: “Once the entire message is decrypted, the control field containing the destination address is intelligible or readable by the PT processor 32 which then transfers this message to the appropriate plain text device on the plain text side 14 of the cryptographic boundary 12.”.); 
and sending, by the network side device to the second device, the processed target message (i.e., …teaches in column 6 lines 25-35 the following: “CT processor 20 strips off this extra control field 

Bianco does not expressly teach:
the integrity protection encryption portion carries integrity protected and encrypted data, 
and the target data comprises the integrity protected and encrypted data, 
and wherein the target data further comprises the unencrypted data, or the unencrypted data is related to the target data. 
In this instance the examiner notes the teachings of prior art reference Abraham. 
With regards to applicant’s claim limitation element of, “the integrity protection encryption portion carries integrity protected and encrypted data”, the examiner notes that figure 5a figure element 510a teaches encrypted data and integrity protected data (i.e., …par. 0076 …””The MIC 506 of the portion of the discovery packet 500 may be used to further protect against unauthorized interception or use of the packets transmitted to or from the first STA).
With regards to applicant’s claim limitation element of, “and the target data comprises the integrity protected and encrypted data”, the examiner notes that figure 5a illustrates target data comprising encrypted and non-encrypted data.
With regards to applicant’s claim limitation element of, “and wherein the target data further comprises the unencrypted data, or the unencrypted data is related to the target data”, the examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes figure 5a figure element 512a teaches unencrypted data.


The system of Bianco and Abraham do not expressly teach:
	wherein the processed target message comprises the target data including the integrity protected and encrypted data, and the processed target message comprises the unencrypted data.
In this instance the examiner notes the teachings of prior art reference Klemets. 
First the examiner notes applicant’s paragraph 0069 where the following example is disclosed: “For example, when the target message is a Hypertext Transfer Protocol (HTTP) message that transmits video data, data carried in an unprotected area of the HTTP message may be data that indicates a service type transmitted in the HTTP message (which is a "video" type herein), data carried in an integrity protection unencrypted area may be a video bit rate, and data carried in an integrity protection encryption area may be specific video content. This is merely an example description of the target message herein, and does not limit the target message. Specifically, when the target data is different, data carried in the unprotected area, data carried in the integrity protection unencrypted area, and data carried in the integrity protection encryption area may also be different.”. In view of applicant’s example noted above the examiner draws attention to paragraph 0023 of Klemets where the following is disclosed: “A session description message includes, for example, one or more of: descriptions of each media stream available in the multimedia presentation (e.g., indicating the type of stream (e.g., video or audio), a bit-rate of each media stream, a language used in the stream, etc.); error correction 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco and Abraham with the teachings of Klemets by including the feature of message integrity protection. Utilizing message integrity protection as taught by Klemets above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Bianco and Abraham will obtain the capability to provide enhanced data security. 

As to claim 20, Bianco teaches  network side device, comprising: 
a receiver (See figure 1); 
a processor (See figure 1); 
and a transmitter (See figure 1); 
wherein the receiver is configured to receive a target message sent by a first device, (See figure 1, figure element 3), 
wherein the target message carries target data, the target data being transmitted by the first device to a second device (i.e., …teaches in column 6, lines 19-25 the following: “the CT processor 20 accepts an encrypted message from a network device”), 
the target message comprises an unencrypted portion and an integrity protection encryption portion, (i.e., …teaches in column 6, lines 19-25 the following: “accepts an encrypted message from a network device on the cipher text side 16 of the cryptographic boundary 12 by reading the unencrypted 
the unencrypted portion carries unencrypted data, the integrity protection encryption portion carries integrity protected and encrypted data (i.e., …teaches in column 6, lines 30-40 the following: “CT processor 20 receives a message on the cipher text side 16 which is not encrypted (i.e., the message does not contain sensitive data)”.), 
wherein the memory is configured to store instructions, and the processor is configured to execute the instructions to: obtain the unencrypted data carried in the unencrypted portion (i.e., …teaches in column 5 lines 40-50 the following: “reads the destination address in the control field, as well as other control data such as priority, throughput and type of service”);
determine a service type of the target message based on the unencrypted data carried in the unencrypted portion (i.e., …teaches in column 5, lines 40-50 the following: “reads the destination address in the control field, as well as other control data such as priority, throughput and type of service”);
 and perform service optimization on the target message based on the determined service type, to form a processed target message (i.e., …teaches in column 5, line 40-50 the following: “the control field, as well as other control data such as priority, throughput and type of service. The PT processor 32 then looks up this control data in the mapping table 26 to determine the pointer associated with the control data”. The examiner notes that type of service is part of the control data. The examiner notes Bianco uses the information in the control data to find a pointer to help (i.e., optimizes) with the data handling).
wherein the transmitter is configured to send, to the second device, the processed target message (i.e. …teaches in column 5, lines 5-10 the following: “network security device 10 preferably by transmitting messages out from the CT processor 20 to locate active devices”.). 

Bianco does not expressly teach:
the integrity protection encryption portion carries integrity protected and encrypted data, 
and the target data comprises the integrity protected and encrypted data, 
and wherein the target data further comprises the unencrypted data, or the unencrypted data is related to the target data. 
In this instance the examiner notes the teachings of prior art reference Abraham. 
With regards to applicant’s claim limitation element of, “the integrity protection encryption portion carries integrity protected and encrypted data”, the examiner notes that figure 5a figure element 510a teaches encrypted data and integrity protected data (i.e., …par. 0076 …””The MIC 506 of the portion of the discovery packet 500 may be used to further protect against unauthorized interception or use of the packets transmitted to or from the first STA).
With regards to applicant’s claim limitation element of, “and the target data comprises the integrity protected and encrypted data”, the examiner notes that figure 5a illustrates target data comprising encrypted and non-encrypted data.
With regards to applicant’s claim limitation element of, “and wherein the target data further comprises the unencrypted data, or the unencrypted data is related to the target data”, the examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes figure 5a figure element 512a teaches unencrypted data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco with the teachings of Abraham by including the feature of data integrity protection. Utilizing data integrity protection as taught by Abraham above allows a system to provide comprehensive data packet handling and therefore provides the motivation 

The system of Bianco and Abraham do not expressly teach: a non-transitory memory.
In this instance the examiner notes the teachings of prior art reference Klemets. 
Klemets teaches in paragraph 00126 the following: “non-volatile computer storage media”. The examiner notes that non-volatile computer storage media is a form of non-transitory memory.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco and Abraham with the teachings of Klemets by including the feature of message integrity protection. Utilizing message integrity protection as taught by Klemets above allows a system to provide comprehensive data protection and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Bianco and Abraham will obtain the capability to provide enhanced data security. 

As to claims 16 and 21, the system of Bianco teaches receiving data messages however Bianco do not teach a method according to claim 15, wherein the unencrypted portion comprises 
an unprotected portion and an integrity protection unencrypted portion, 
the unencrypted data carried in the unencrypted portion comprises unprotected data and integrity protected data, 
the unprotected data is carried in the unprotected portion and the integrity protected data is carried in the integrity protection unencrypted portion, 
the unprotected data is unencrypted and is not integrity protected, and the integrity protected data is unencrypted and integrity protected.

With regards to applicant’s claim limitation element of, “an unprotected portion and an integrity protection unencrypted portion”, the examiner notes that figure 5a teaches unencrypted data and integrity protection unencrypted portions.
With regards to applicant’s claim limitation element of, “the unencrypted data carried in the unencrypted portion comprises unprotected data and integrity protected data”, the examiner notes that figure 5a illustrates unencrypted data.
With regards to applicant’s claim limitation element of, “the unprotected data is carried in the unprotected portion and the integrity protected data is carried in the integrity protection unencrypted portion”, the examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes figure 5a figure element 512a teaches unencrypted data.
With regards to applicant’s claim limitation element of, “the unprotected data is unencrypted and is not integrity protected, and the integrity protected data is unencrypted and integrity protected”, the examiner notes that figure 5a teaches unprotected data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco with the teachings of Abraham by including the feature of data integrity protection. Utilizing data integrity protection as taught by Abraham above allows a system to provide comprehensive data packet handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bianco's system will obtain the capability to provide enhanced data integrity. 

As to claims 18, Bianco teaches a method according to claim 16, wherein performing, by the network side device, service processing on the target message comprises: 

and performing, by the network side device, service optimization on the target message based on the unencrypted data carried in the unencrypted portion (i.e., …teaches in column 6, lines 19-25 the following: “accepts an encrypted message from a network device on the cipher text side 16 of the cryptographic boundary 12 by reading the unencrypted appended control field, the CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34”.),.

As to claims 19 and 24, the system of Bianco teaches receiving data messages however Bianco do not teach a method according to claim 16, wherein: 
the data that needs integrity protection but does not need to be encrypted in the target data is carried in the integrity protection unencrypted portion, 
and the data that does not need integrity protection and does not need to be encrypted in the target data is carried in the unprotected portion; 
or metadata of the target data is carried in the unencrypted portion; 
or the data that needs integrity protection and needs to be encrypted in the target data is carried in the integrity protection encryption portion, the data that needs integrity protection but does not need to be encrypted in the target data is carried in the integrity protection unencrypted portion, 
and the data that does not need integrity protection and does not need to be encrypted in the target data is carried in the unprotected portion.

With regards to applicant’s claim limitation element of, “the data that needs integrity protection but does not need to be encrypted in the target data is carried in the integrity protection unencrypted portion”, the examiner notes that Abraham illustrates integrity protected unencrypted packet data in figure 5a. 
With regards to applicant’s claim limitation element of, “and the data that does not need integrity protection and does not need to be encrypted in the target data is carried in the unprotected portion”, the examiner notes that Abraham illustrates integrity protected unencrypted packet data in figure 5a. 
With regards to applicant’s claim limitation element of, “or metadata of the target data is carried in the unencrypted portion”, the examiner contends that Abraham illustrates in figure 5a, Metal (i.e., length).
With regards to applicant’s claim limitation element of, “or the data that needs integrity protection and needs to be encrypted in the target data is carried in the integrity protection encryption portion”, Abraham illustrates in figure 5a encrypted data segments.
With regards to applicant’s claim limitation element of, “the data that needs integrity protection but does not need to be encrypted in the target data is carried in the integrity protection unencrypted portion”, Abraham illustrates in figure 5a unencrypted data segments.
With regards to applicant’s claim limitation element of, “and the data that does not need integrity protection and does not need to be encrypted in the target data is carried in the unprotected portion”, Abraham illustrates in figure 5a unprotected data segments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco with the teachings of Abraham by including the feature of data integrity protection. Utilizing data integrity protection as taught by Abraham above 

Claim 23 (cancelled).

Claims 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco and Abraham in view of Klemets as applied to claims 15 and 20 above and further in view of Belgaied et al. (US Patent Publication No. 2008/0098215 and Belgaied hereinafter).

As to claims 17 and 22, Bianco teaches a method according to claim 16, wherein forming the processed target message comprises: 
and sending, by the network side device to the second device, the processed target message comprises (i.e., …teaches in column 6, lines 25-35 the following: “CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34. The crypto processor 34 decrypts the entire message and transfers this message to the PT processor 32. Once the entire message is decrypted, the control field containing the destination address is intelligible or readable by the PT processor 32 which then transfers this message to the appropriate plain text device on the plain text side 14 of the cryptographic boundary 12.”).: 
sending, by the network side device to the second device, the processed target message, wherein the processed target message carries the processing result (i.e., …teaches in column 6, lines 25-35 the following: “CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34. The crypto processor 34 decrypts the entire message and transfers this message to the PT processor 32. Once the entire message is decrypted, the control field containing 

The system of Bianco, Abraham and Klemets do not expressly teach:
adding, by the network side device to the unprotected portion of the target message, a processing result of performing the service processing on the target message, to form the processed target message. 
In this instance the examiner notes the teachings of prior art reference Belgaied. 
Belgaied teaches in paragraph 0025 the following: “decrypting an initial data packet that is received, the system may append auxiliary information to a resulting data packet which is then transmitted”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco, Abraham and Klemets with the teachings of Belgaied by including the feature of data modification. Utilizing data modification as taught by Belgaied above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Bianco, Abraham and Klemets will obtain the capability to provide enhanced data management. 

Claims 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Bianco in view of Abraham.

As to claim 25, Bianco teaches first device, comprising: a non-transitory memory (i.e., …illustrates in fig. 1 a memory); a processor (i.e., …illustrates in fig. 1 a processor); and a transmitter (i.e., …illustrates in fig. 1 a transmitter); 
wherein the memory is configured to store instructions, and the processor is configured to execute the instructions to (i.e.…the examiner contends that figure 1 illustrate processing based on instructions): 
determine a target message, wherein the target message carries target data (i.e., …teaches in column 6, lines 19-25 the following: “the CT processor 20 accepts an encrypted message from a network device”), 
the target data is to be transmitted by the first device to a second device (See figure 1, figure element 3), 
the target message comprises an unencrypted portion and an integrity protection encryption portion (i.e., …teaches in column 6, lines 19-25 the following: “accepts an encrypted message from a network device on the cipher text side 16 of the cryptographic boundary 12 by reading the unencrypted appended control field, the CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34”.),
the unencrypted portion carries unencrypted data (i.e., …teaches in column 6, lines 19-25 the following: “accepts an encrypted message from a network device on the cipher text side 16 of the cryptographic boundary 12 by reading the unencrypted appended control field, the CT processor 20 strips off this extra control field and transfers the received encrypted message to the crypto processor 34”.), 
the unencrypted data indicates a service type of the target message (i.e., …teaches in column 5, lines 40-50 the following: “reads the destination address in the control field, as well as other control data such as priority, throughput and type of service”),

and causing the network side device to perform service processing on the target message based on the service type indicated by the unencrypted data carried in the unencrypted portion of the target message (i.e., …teaches in column 5, line 40-50 the following: “the control field, as well as other control data such as priority, throughput and type of service. The PT processor 32 then looks up this control data in the mapping table 26 to determine the pointer associated with the control data”. The examiner notes that Bianco indicates the type of service is part of the control data. The examiner further notes that Bianco uses the information in the control data to find a pointer to help (i.e., optimizes) with the data handling.).

Bianco does not expressly teach:
the integrity protection encryption portion carries integrity protected and encrypted data, 
and the target data comprises the integrity protected and encrypted data, 
and wherein the target data further comprises the unencrypted data, or the unencrypted data is related to the target data. 
In this instance the examiner notes the teachings of prior art reference Abraham. 
With regards to applicant’s claim limitation element of, “the integrity protection encryption portion carries integrity protected and encrypted data”, the examiner notes that figure 5a figure 
With regards to applicant’s claim limitation element of, “and the target data comprises the integrity protected and encrypted data”, the examiner notes that figure 5a illustrates target data comprising encrypted and non-encrypted data.
With regards to applicant’s claim limitation element of, “and wherein the target data further comprises the unencrypted data, or the unencrypted data is related to the target data”, the examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes figure 5a figure element 512a teaches unencrypted data.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco with the teachings of Abraham by including the feature of data integrity protection. Utilizing data integrity protection as taught by Abraham above allows a system to provide comprehensive data packet handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bianco's system will obtain the capability to provide enhanced data integrity. 

As to claim 26, the system of Bianco teaches receiving data messages however Bianco do not teach a first device according to claim 25, wherein the unencrypted portion comprises 
an unprotected portion and an integrity protection unencrypted portion, 
the unencrypted data carried in the unencrypted portion comprises unprotected data and integrity protected data, 
the unprotected data is carried in the unprotected portion and the integrity protected data is carried in the integrity protection unencrypted portion, 

In this instance the examiner notes the teachings of prior art reference Abraham. 
With regards to applicant’s claim limitation element of, “an unprotected portion and an integrity protection unencrypted portion”, the examiner notes that figure 5a teaches unencrypted data and integrity protection unencrypted portions.
With regards to applicant’s claim limitation element of, “the unencrypted data carried in the unencrypted portion comprises unprotected data and integrity protected data”, the examiner notes that figure 5a illustrates unencrypted data.
With regards to applicant’s claim limitation element of, “the unprotected data is carried in the unprotected portion and the integrity protected data is carried in the integrity protection unencrypted portion”, the examiner notes that applicant’s usage of the term “or” places the above limitation in alternative form. As such the examiner notes figure 5a figure element 512a teaches unencrypted data.
With regards to applicant’s claim limitation element of, “the unprotected data is unencrypted and is not integrity protected, and the integrity protected data is unencrypted and integrity protected”, the examiner notes that figure 5a teaches unprotected data. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco with the teachings of Abraham by including the feature of data integrity protection. Utilizing data integrity protection as taught by Abraham above allows a system to provide comprehensive data packet handling and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, Bianco's system will obtain the capability to provide enhanced data integrity. 

As to claim 27, the system of Bianco and Abraham teaches encrypted and unencrypted data segments however neither reference expressly teach first device according to claim 26, wherein the processor is configured to execute the instructions to: 
add, to the integrity protection unencrypted portion, the data that needs integrity protection but does not need to be encrypted in the target data, and add, to the unprotected portion, the data that does not need integrity protection and does not need to be encrypted in the target data; 
or add metadata of the target data to the unencrypted portion; 
or add, to the integrity protection encryption portion, the data that needs integrity HW 84672032USo5Page 6 of 9protection and needs to be encrypted in the target data, add, to the integrity protection unencrypted portion, the data that needs integrity protection but does not need to be encrypted in the target data, and add, to the unprotected portion, the data that does not need integrity protection and does not need to be encrypted in the target data. 
In this instance the examiner notes the teachings of prior art reference Belgaied. 
The examiner notes that applicant’s usage of the “or” places the above claim in alternative form. As such with regards to applicant’s alternative form limitation element of, “add metadata of the target data to the unencrypted portion”, Belgaied teaches in paragraph 0025 the following: “decrypting an initial data packet that is received, the system may append auxiliary information to a resulting data packet which is then transmitted”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bianco and Abraham with the teachings of Belgaied by including the feature of data modification. Utilizing data modification as taught by Belgaied above allows a system to provide comprehensive data integrity and therefore provides the motivation in this instance to combine the references. The examiner contends that by combining the references, the system of Bianco and Abraham will obtain the capability to provide enhanced data management. 
Allowable Subject Matter
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  “when the target data comprises data of three different attributes, and a sequence of the data of three different attributes in the target data is the same as a sequence of three portions in the target message, separately add the data of three different attributes to corresponding portions of the three portions, so that the second device sequentially combines, based on the sequence of the three portions of the target message, the data carried in the three portions to obtain the target data; and wherein the data of three different attributes is respectively the unprotected data, the integrity protected data, and the integrity protected and encrypted data, and the three portions are the unprotected portion, the integrity protection unencrypted portion, and the integrity protection encryption portion”.

Claim 29 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  “wherein the processor is configured to execute the instructions to: divide the target data into N pieces of data, wherein each piece of data of the N pieces of data has one attribute and one unique number; and separately add each of the N pieces of data to a corresponding portion of the target message based on the respective attribute of the respective piece of data, so that the second device combines the N pieces of data based on the unique numbers of the N pieces of data, to obtain the target data; and wherein N is an integer greater than or equal to 3, the one attribute of each piece of data corresponds to one of unprotected, integrity protected, or integrity protected and encrypted, and the corresponding portion of 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/               Examiner, Art Unit 2497